[Cite as Li v. Yang, 2012-Ohio-2491.]


                 Court of Appeals of Ohio
                               EIGHTH APPELLATE DISTRICT
                                  COUNTY OF CUYAHOGA



                              JOURNAL ENTRY AND OPINION
                                       No. 96741



                                   WEIQI VINCENT LI
                                                     PLAINTIFF-APPELLEE

                                               vs.

                                        JIHONG YANG
                                                     DEFENDANT-APPELLANT




                                         JUDGMENT:
                                          AFFIRMED


                                      Civil Appeal from the
                             Cuyahoga County Court of Common Pleas
                                  Domestic Relations Division
                                       Case No. D-243475

        BEFORE:          Celebrezze, J., Blackmon, A.J., and Rocco, J.

        RELEASED AND JOURNALIZED: June 7, 2012
FOR APPELLANT

Jihong Yang, pro se
810 Cobblestone Lane
Lancaster, Pennsylvania 17601


ATTORNEYS FOR APPELLEE

James S. Cahn
James L. Lane
Hermann, Cahn & Schneider
The Galleria at Erieview
1301 East Ninth Street
Suite 500
Cleveland, Ohio 44114


FOR CUYAHOGA SUPPORT ENFORCEMENT AGENCY

William D. Mason
Cuyahoga County Prosecutor
BY: Kestra Smith
Assistant Prosecuting Attorney
C.S.E.A.
P.O. Box 93923
Cleveland, Ohio 44113
FRANK D. CELEBREZZE, JR., J.:

       {¶1} Defendant-appellant, Jihong Yang (“appellant”), appeals the decision of the

domestic relations court modifying the child support obligation of plaintiff-appellee,

Weiqi Vincent Li (“appellee”).

       {¶2} The parties were married on August 31, 1991. During the marriage, they had

one child, a son, born March 2, 1993. On October 19, 1995, appellee filed for divorce in

the Cuyahoga County Court of Common Pleas, Domestic Relations Division. A divorce

was eventually granted; the remainder of the proceedings in the trial court revolved

around child support and visitation issues.

       {¶3} After the parties were divorced, appellee remarried. Appellee’s new wife,

Karen Qin Yuan (“Karen”), owns all of the stock in a Subchapter S corporation, initially

known as American Asian Connection and now known as KQ Yuan Enterprises. The

business involves franchises that make sushi to be placed in area grocery stores for a

California corporation known as Advanced Fresh Concepts Franchise Corporation

(“AFC”).    At one point, the sushi business was incorporated in appellee’s name.

According to appellee, the business was in his name because it was a franchise of a

California corporation that required specialized training in order to become a franchisee.

Because appellee’s new wife speaks little English, appellee completed the training in his

wife’s place, and the business was placed in his name. When appellee returned with the

franchise license, Karen operated the sushi business on her own.
       {¶4} In 2006, AFC permitted Karen to transfer the ownership of American Asian

Connection into her own name without taking the training course in California. Karen

transferred ownership of her primary sushi-making business into her own name, renaming

the business KQ Yuan Enterprises, L.L.C.

       {¶5} Karen owns and operates two other businesses without the assistance of

appellee. The first, Taco Amigo, is a small restaurant in the Galleria Mall in Cleveland,

Ohio. The second is the American Asian Enterprise, which is a small sushi restaurant in

the Galleria Mall. The restaurants were losing money, and so on August 1, 2008, Karen

transferred her ownership interests to a business partner.

       {¶6} In April 2006, an administrative hearing was held in the Cuyahoga County

Child Support Enforcement Agency (“CSEA”) at the request of appellee, who was

seeking a modification of his child support obligation. As a result of that hearing, CSEA

determined that appellee’s support obligation should be increased from $210 per month to

$1,309.84 per month, plus a two percent processing fee, for a total of $1,336.04 per

month.1

       {¶7} On October 13, 2006, appellee requested a hearing in the domestic relations

court to review CSEA’s child support determination. The domestic relations court set a

general hearing for December 18, 2006.           On December 19, 2006, appellant filed a




         This amount was based on income attributed from the businesses appellee asserts are owned
       1


and operated solely by his wife.
motion to modify child support and a motion to show cause alleging that appellee had

failed to pay medical expenses as required by his child support obligation.

       {¶8} After several continuances of the hearing date, the trial court scheduled a full

evidentiary hearing for May 20, 2008 and informed the parties that no further

continuances would be granted. At the conclusion of the May 20, 2008 hearing, the

parties notified the court that they had reached a settlement agreement and intended to file

an agreed judgment entry to that effect. The parties were given until June 10, 2008 to

file the agreed judgment entry. However, prior to the June 10, 2008 deadline, appellant

discharged her counsel, who withdrew from the matter.

       {¶9} On July 1, 2008, appellant filed a motion requesting a hearing on child

support modification and nonpayment of medical expenses. The trial court set a general

hearing for August 1, 2008. On July 16, 2008, however, the trial court issued a journal

entry that adopted CSEA’s determination and raised appellee’s child support obligation to

$1,336.04 per month. This left nonpayment of medical expenses to be the only issue to

be addressed at the August 1, 2008 hearing.

       {¶10} On July 22, 2008, appellee filed a motion to vacate the trial court’s

judgment entry that raised his child support obligation. He also requested a hearing on

his objections to CSEA’s determination.

       {¶11} On August 1, 2008, the trial court granted appellee’s motion to vacate and

stated that it was granting appellee’s motion for a hearing before a magistrate on his
objections to CSEA’s administrative modification of his child support obligation. The

trial court held the hearing the same day.

        {¶12} On August 8, 2008, the magistrate issued her decision, wherein she lowered

appellee’s child support obligation to $433.64 per month, which included a two percent

processing fee.    Appellant filed objections to the magistrate’s decision.     Appellant

alleged that appellee had an interest in the sushi businesses and that appellee placed the

sushi businesses in his wife’s name to lower his child support obligation. Appellant

argued that the income from the sushi businesses should be imputed to appellee when

determining his child support obligation.

        {¶13} On September 22, 2008, the trial judge overruled appellant’s objections and

adopted the magistrate’s decision. Appellant filed her notice of appeal on October 16,

2008.

        {¶14} In Li v. Yang, 8th Dist. No. 92258, 2010-Ohio-6574, this court reversed and

remanded the decision of the trial court on the basis that appellant was not given 30 days

notice, in accordance with R.C. 3119.67, before a hearing was held for the purposes of

calculating child support.

        {¶15} On remand, the matter came before the magistrate for hearing on October

18, 2010. The magistrate issued her decision on December 28, 2010. Therein, the

magistrate concluded that CSEA’s recommended child support order was incorrect.
Accordingly, the magistrate prepared revised child support computation worksheets2 and

found that appellee’s child support obligations were as follows:

       IT IS THEREFORE ORDERED, ADJUDGED AND DECREED that
       commencing 09/01/2004, Obligor WEI QI VINCENT LI shall pay to
       obligee, JI HONG YANG or her assignee(s), the sum of $578.42 per month,
       plus 2% processing charge; that commencing 01/01/2005, he shall pay her
       $317.83 per month, plus 2% processing charge; that commencing
       01/01/2006, he shall pay $400.92 per month, plus 2% processing charge per
       month, plus 2% processing charge; that commencing 01/01/2007, he shall
       pay $354.75 per month, plus 2% processing charge; and that commencing
       01/01/2009, he shall pay $527.08 per month, plus 2% processing charge for
       the support of minor child: Noah Daniel Li — dob: 03/02/1993 ($537.62
       per month including 2% charge).

       ***

       Obligor WEI QI VINCENT LI shall pay an additional $105.42 per month
       toward the support arrearage which results from the retroactivity of this
       modification. The arrearage is undermined, and is owed to Obligee, JI
       HONG YANG her assignee(s), and/or the Cuyahoga Support Enforcement
       Agency (CSEA). Total monthly support order is $643.04.

       {¶16} On April 5, 2011, the trial court issued a judgment entry adopting the

magistrate’s decision in its entirety.

       {¶17} Appellant, pro se, brings this timely appeal raising three assignments of

error for review. We note that

       “an appellate court will ordinarily indulge a pro se litigant where there is
       some semblance of compliance with the appellate rules.” However, pro se
       litigants are presumed to have knowledge of the law and legal procedures
       and are held to the same standards as litigants who are represented by

         The magistrate found that appellee’s income for child support purposes was $36,866 in
       2


2004, $19,562.78 in 2005, $25,003.50 in 2006, $30,289 in 2007, $30,703 in 2008, and $48,190 in
2009. The magistrate found that appellant’s income for child support purposes was $44,884 in 2004,
$47,157 in 2005, $47,479 in 2006, $52,661 in 2007, $48,248 in 2008, and $57,680 in 2009.
      counsel. Thomas McGuire Bail Bond Co. v. Hairston, 8th Dist. No. 89307,
      2007-Ohio-6648, at ¶ 6, quoting Delaney v. Cuyahoga Metro. Hous. Auth.,
      8th Dist. No. 65714, 1994 WL 326097 (July 7, 1994).

                                   Law and Analysis

                                  Standard of Review

      {¶18} A trial court’s ruling on objections to a magistrate’s decision will not be

reversed absent an abuse of discretion.       Gobel v. Rivers, 8th Dist. No. 94148,

2010-Ohio-4493, ¶ 16. Furthermore, when reviewing the propriety of a trial court’s

determination in a domestic relations case, an appellate court generally applies an abuse

of discretion standard. Gray v. Gray, 8th Dist. No. 95532, 2011-Ohio-4091, at ¶ 7, citing

Booth v. Booth, 44 Ohio St.3d 142, 144, 541 N.E.2d 1028 (1989). This includes a trial

court’s decision regarding a child support obligation. Jarvis v. Witter, 8th Dist. No.

84128, 2004-Ohio-6628, at ¶ 8, overruled on other grounds; Siebert v. Tavarez, 8th Dist.

No. 88310, 2007-Ohio-2643, at fn. 2.

      {¶19} An abuse of discretion implies that the court’s attitude was unreasonable,

arbitrary, or unconscionable and not merely an error of law or judgment. Blakemore v.

Blakemore, 5 Ohio St.3d 217, 219, 450 N.E.2d 1140 (1983). “Abuse of discretion” is a

term of art, describing a judgment neither comporting with the record, nor reason. See,

e.g., State v. Ferranto, 112 Ohio St. 667, 676-678, 148 N.E. 362 (1925). “A decision is

unreasonable if there is no sound reasoning process that would support that decision.”

AAAA Ent., Inc. v. River Place Comm. Urban Redevelopment, 50 Ohio St.3d 157, 161,

553 N.E.2d 597 (1990). Further, an abuse of discretion may be found when the trial
court “applies the wrong legal standard, misapplies the correct legal standard, or relies on

clearly erroneous findings of fact.”     Thomas v. Cleveland, 176 Ohio App.3d 401,

2008-Ohio-1720, 892 N.E.2d 454, ¶ 15 (8th Dist.).

                                 I. Calculation of Income

       {¶20} In her first assignment of error, appellant raises several arguments relating

to the trial court’s handling of appellee’s income for child support purposes.

       {¶21} Initially, appellant contends that the trial court’s child support order

“disregarded” pertinent financial records.     When determining a parent’s income for

purposes of calculating child support, R.C. 3119.05(A) provides:

       [t]he parents’ current and past income and personal earnings shall be
       verified * * * with suitable documents, including, but not limited to, pay
       stubs, employer statements, receipt and expense vouchers related to
       self-generated income, tax returns, and all supporting documents and
       schedules for the tax returns.

       {¶22} In this matter, the record is clear that the trial court complied with the

requirements of R.C. 3119.05(A) when calculating appellee’s child support obligation.

The record reflects that when compiling appellee’s child support computation worksheets,

as required by R.C. 3119.022, the trial court relied on numerous financial documents,

including appellee’s 2004, 2005, 2006, 2007, 2008, and 2009 joint tax returns; copies of

the 2007 and 2008 1120 S returns for KQ Yuan Enterprises L.L.C.; and a copy of the

franchise agreement between AFC and Karen dated February 23, 2007. Accordingly, we

are unable to conclude that the trial court disregarded pertinent financial records when

calculating appellee’s child support obligation.
       {¶23} Additionally, appellant contends that appellee fraudulently under reported

his income. In particular, appellant claims that appellee and his wife overstated their

costs of goods sold, overstated their wages paid to employees, and claimed false and

exaggerated business losses in Taco Amigo and American Asian Enterprise to hide

income. We find no merit to appellant’s broad allegations. Appellant has failed to

present any competent or credible evidence that appellee presented the trial court with

fraudulent financial information. As stated by the magistrate, “there is no convincing

evidence presented by an accountant or other expert or any other forensic evidence that

the figures contained in the tax returns were incorrect.” Appellant, through her attorney,

had the opportunity to cross-examine appellee and Karen about their financial records and

failed to present any testimony to substantiate her claim of fraud.

       {¶24} Finally, appellant contends that appellee and Karen mislead the magistrate

by providing false testimony during the October 18, 2010 hearing. Appellant submits

that appellee has continuously controlled the day-to-day operations of the sushi business

and has fraudulently placed the business under Karen’s name to minimize his child

support obligation.

       {¶25} At the October 18, 2010 hearing, appellee testified that he has been

employed full time at Case Western Reserve University (“CWRU”) since 2005, presently

earning approximately $16,985 annually. It is the highest paying job he can find in the

current job market.     Appellee testified that he has a masters degree in Industrial

Engineering, but has been unsuccessful in obtaining an engineering job in his field.
      {¶26} During his direct testimony, appellee explained that in 2004, AFC informed

Karen that she was required to take a test in order to obtain a sushi franchise. Appellee

testified that, based on Karen’s difficulties with the English language, he took the

mandated test and obtained the franchise in his name. However, he has almost no

involvement in the day-to-day operations of the sushi business. He stated that the most

involvement he has had with any of her businesses has been delivering sushi a few hours

per week. The AFC franchise was held in appellee’s name until AFC allowed Karen to

transfer the sushi franchises into her name in 2006. The franchise agreements between

Karen and AFC were offered into evidence as plaintiff’s exhibit Nos. 12 and 13.

      {¶27} Karen testified that she has been married to appellee for 13 years.3 When

she initially started the sushi business, no training was required and appellee was not

involved. She stated that when AFC began to require training in 2002, she did not know

enough English to pass the course. Therefore, appellant took AFC’s mandated training

courses and obtained the franchise under his name. Karen testified that in 2002, 2003,

and 2004, appellee was in school and did not participate in the sushi business. In 2005,

appellee worked for free at CWRU until he obtained a full-time position as a research

assistant. Karen admitted that appellee occasionally assists the business in making sushi

deliveries and completing miscellaneous tasks, such as faxing sales reports and sending

emails. Appellee fills in at the sushi business approximately once a week and receives an


         Karen does not speak fluent English, and Maichen Mao was sworn to interpret her
      3


testimony to the court.
hourly wage of $8 per hour for his work. Karen testified that she is the sole owner of the

stock in KQ Yuan Enterprises, and appellee has never been an owner or operator of her

business.

       {¶28} Based on the testimony of appellee and Karen, the magistrate attributed all

income earned by the AFC franchise to appellee for the years the franchise was in his

name. However, the trial court concluded that since 2006, Karen has been the sole

owner and operator of the sushi business. Therefore, the magistrate concluded, “there

was no convincing or persuasive evidence that all sushi business income from KQ Yuan

Enterprises should be imputed to Obligor.”4

       {¶29} We find no evidence that the magistrate was misled or that appellee and

Karen presented false testimony. The trial court, as the trier of fact, was in the best

position to weigh the credibility of the witnesses, and we cannot substitute our judgment

for that of the trial court in ruling on witness credibility. Gerijo, Inc. v. Fairfield, 70

Ohio St.3d 223, 226, 638 N.E.2d 533 (1994), citing Seasons Coal Co. v. Cleveland, 10

Ohio St.3d 77, 461 N.E.2d 1273 (1984). Furthermore, the testimony of appellee and

Karen was supported by the various financial documents submitted at the October 2010

hearing, including joint tax returns, 1120 S tax returns for KQ Yuan Enterprises L.L.C.,

and signed franchise agreements.


          Although the magistrate concluded that appellee was not involved in the day-to-day
       4


operations of the sushi business, she imputed one-fourth of the net income from the businesses to
appellee for child support purposes based on his minimal contributions to the business. Additionally,
the magistrate imputed certain business expenses to appellee’s total yearly income.
      {¶30} Accordingly, we find the arguments raised within appellant’s first

assignment of error to be without merit.       Appellant’s first assignment of error is

overruled.

                                II. Fraudulent Testimony

      {¶31} In her second assignment of error, appellant argues that the trial court erred

by revising a CSEA determined support order based on the allegedly fraudulent testimony

of Karen.

      {¶32} As stated, on April 18, 2006, CSEA determined that appellee’s support

obligation should be increased from $210 per month to $1,309.84 per month, plus a two

percent processing fee, for a total of $1,336.04 per month.                Following the

recommendation of CSEA, appellee exercised his statutory right to a court hearing.

      {¶33} Following the receipt of such a request, R.C. 3119.64 requires the court to

conduct a hearing in accordance with R.C. 3119.66. R.C. 3119.66, in turn, requires the

court to “conduct a hearing to determine whether the revised amount of child support is

the appropriate amount and whether the amount of child support being paid under the

court child support order should be revised.” The court must provide the parties notice

of the hearing and, if necessary, require the parties to provide copies of various records,

including W-2 statements, pay stubs, and proof of health insurance. See R.C. 3119.67

and 3119.68.

      {¶34} Finally, pursuant to R.C. 3119.70, if a court conducts a hearing pursuant to

R.C. 3119.66 and determines that the revised child support amount is appropriate, the
court must issue a revised court child support order requiring the obligor to pay the

revised amount. But, if the court finds that the revised child support amount is not

appropriate, then the court must “determine the appropriate child support amount and, if

necessary, issue a revised court child support order requiring the obligor to pay the child

support amount determined by the court.”         R.C. 3119.70(B); see also Staugler v.

Staugler, 160 Ohio App.3d 690, 2005-Ohio-1917, 828 N.E.2d 673, ¶ 12-14 (3d Dist.).

       {¶35} Under the plain language of both R.C. 3119.66 and 3119.70(B), before

revising an obligor’s amount of child support pursuant to an administrative

recommendation, the trial court must first determine whether the revised amount of child

support as recommended is appropriate. Only if the trial court first finds that the amount

of revised child support, as calculated by CSEA, is inappropriate may it then make an

independent determination concerning the appropriateness of the amount of child support

currently being paid.

       {¶36} In this matter, the magistrate reviewed the CSEA child support order and

determined that CSEA had used an incorrect business income for appellee in the tax year

2004. Specifically, the magistrate stated:

       CSEA’s findings from the 2004 joint tax return were incorrect when it used
       $252,245 as total business expenses for the two entities AFC franchise and
       Asia Cuisine and found $108,105 to be the net income from the two
       businesses for year 2004 and used this amount on the guidelines. The total
       expenses including cost of goods sold for the two entities in 2004 were
       $310,792 not $252,245. Business income from the two entities in 2004
       after deducting cost of goods sold and business expenses was $49,558 as
       shown on line 12 of the tax return and line 31 of the two Schedule C’s.
       Net profit for AFC that year was $25,624 and net profit for Asiana was
       $23,934.
       {¶37} Based on the perceived errors in CSEA’s child support calculation, the

magistrate conducted its own independent review to determine the appropriate amount of

child support pursuant to R.C. 3119.70(B). At that point, the magistrate utilized the

submitted financial records and the testimony of appellee and Karen to complete new

child support computation worksheets and determined that the appropriate amount of

child support in this matter equated to $643.04 per month.

       {¶38} Appellant contends that the trial court abused its discretion in adopting the

magistrate’s decision because the magistrate’s decision to revise the CSEA child support

obligation was impermissibly based on the untruthful and fraudulent testimony of Karen.

As discussed in appellant’s first assignment of error, appellant has failed to present

evidence to support her allegations of fraud. Moreover, the testimony of Karen was

irrelevant to the magistrate’s initial decision to revise CSEA’s child support

recommendation. Rather, the magistrate’s decision to revise the child support order was

based solely on the court’s observed errors in the CSEA calculation.5 Karen’s testimony

that she was the sole owner and operator of the sushi business only became relevant once

the magistrate began its own independent determination of appellee’s child support

obligation. Appellee’s and Karen’s testimony was particularly relevant because the trial

court “shall not” include income earned by a parent’s current spouse in the calculation of




         Our review of appellee’s 2004 joint tax return and the attached Schedule C documents
       5


confirms the errors in the CSEA child support calculation.
the parent’s gross income for child support. R.C. 3119.05(E); see also Quinn v. Paras,

8th Dist. No. 82529, 2003-Ohio-4952.6

       {¶39} Finding no error in the magistrate’s child support analysis, we conclude that

the trial court did not abuse its discretion in adopting the magistrate’s decision to revise

CSEA’s recommended child support order.

       {¶40} Appellant’s second assignment of error is overruled.

                                           III. Perjury

       {¶41} In her third assignment of error, appellant argues that appellee, Karen, and

their attorney each lied to the court while under oath. As stated, the magistrate was in

the best position to weigh the credibility of the witnesses, and there is nothing in the

record to support appellant’s broad allegations of perjury.

       {¶42} Appellant’s third assignment of error is overruled.

       {¶43} Judgment affirmed.

       It is ordered that appellee recover from appellant costs herein taxed.

       The court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate be sent to said court to carry this judgment into

execution.


           There may exist limited circumstances when imputing the income of a current spouse to a
       6


party should be considered, such as when the party has intentionally diverted income to the current
spouse to make the party’s gross income appear less and thereby reduce the child support obligation.
Cameron v. Cameron, 10th Dist. No. 06AP-793, 2007-Ohio-3994, ¶ 6. However, as discussed
throughout this opinion, the trial court was in the best position to weigh the credibility of the
witnesses, and we find no abuse of discretion in its conclusion that appellant failed to present
sufficient evidence to establish such an intention by appellee in this matter.
      A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.



FRANK D. CELEBREZZE, JR., JUDGE

PATRICIA ANN BLACKMON, A.J., CONCURS;
KENNETH A. ROCCO, J., DISSENTS (WITH SEPARATE OPINION)


KENNETH A. ROCCO, J., DISSENTING:

      {¶44} I respectfully dissent from the majority’s conclusion plaintiff-appellee Weiqi

Vincent Li did not fraudulently transfer the sushi business to Karen Qin Yuan to

minimize his child support obligation. In 2006, Advanced Fresh Concepts Franchise

Corporation (AFC) allowed Li to transfer the ownership of American Asian Connection

into Karen’s name.     In the same year, Li sought modification of his child support

obligation. When CSEA increased his obligation from $210 to $1,336.04 following a

hearing, Li continued to seek a reduction in the obligation based on the transfer of the

sushi business to Karen. Li ultimately prevailed in 2011 when the trial court accepted

Li’s and Karen’s explanation about the transfer and failed to impute the business’s

income in calculating Li’s monthly child support obligation.

      {¶45} Li argued his wife’s business is an independent and separate asset from his

own assets and cannot be used by the trial court to support a finding of his ability to pay

additional child support. A woman maintains ownership rights over property she owned

at the time of the marriage. See R.C. 3105.171(A)(6)(a). “Marital property” includes,
however, property that is acquired by either spouse or both spouses during marriage. See

R.C. 3105.171(A)(3)(a).

       {¶46} The majority states, “[a]ppellee’s and Karen’s testimony was particularly

relevant because the trial court ‘shall not’ include income earned by a parent’s current

spouse in the calculation of the parent’s gross income for child support.               R.C.

3119.05(E); see also Quinn v. Paras, 8th Dist. No. 82529, 2003-Ohio-4952.”              The

majority nonetheless recognizes, but fails to find here, there are “[c]ircumstances when

imputing the income of a current spouse to a party should be considered, such as when the

party has intentionally diverted income to the current spouse to make the party’s gross

income appear less and thereby reduce the child support obligation * * *.” See, e.g.,

Jaroch v. Madalin, Summit App. No. 21681, 2004-Ohio-1982, ¶ 3 (father paid a salary to

his new wife in an attempt to divert money and reduce his gross income from his medical

practice and, in turn, to reduce his child support obligation). Cameron v. Cameron, 10th

Dist. No. O6-AP-793, 2007-Ohio-3994.

       {¶47} R.C. 3119.22 provides further that a court may deviate from the amount of

child support indicated in the child support guidelines if, after considering the factors and

criteria set forth in R.C. 3119.23, the court determines that the amount calculated would

be unjust or inappropriate and would not be in the best interest of the child. R.C.

3119.23 lists 16 factors a trial court may consider in deviating from the amount of child

support that otherwise results from the use of the basic child support schedule and

worksheet, including “(H) [b]enefits that either parent receives from remarriage or
sharing living expenses with another person[.]” See Inscoe v. Inscoe, 121 Ohio App.3d

396, 426, 700 N.E.2d 70, (4th Dist.1997).

       {¶48} Before considering the benefits a parent receives from remarriage or from

sharing living expenses with another person, the trial court must first make findings that

the amount calculated pursuant to the child support schedule (1) would be unjust or

inappropriate and (2) would not be in the best interest of the child. See R.C. 3119.22.

Inscoe at 426.

       {¶49} A voluntary act that limits earnings does not comport with the basic rules of

fairness and may not be utilized as a means to escape the responsibility of providing child

support. See Roski v. Roski, 8th Dist. No. 62370, 1992 WL 62728 (Mar. 26, 1992),

appeal dismissed, 65 Ohio St.3d 1408, 598 N.E.2d 1161 (1992), citing Haynie v. Haynie,

19 Ohio App.3d 288, 484 N.E.2d 750 (8th Dist.1984), and Fox v. Fox, 8th Dist. No.

43636, 1982 WL 2311 (Jan. 28, 1982). Obligor parents should not be permitted to avoid

child support obligations by liquidating or transferring their businesses or other property.

We would not allow such transfers to defraud creditors; therefore, the trial court should

not have allowed a reduction in Li’s child support obligation to his child through Li’s

transfer of the sushi business to Karen. See generally R.C. 1336.04; Dinu v. Dinu, 8th

Dist. No. 91705, 2009-Ohio-2879.

       {¶50} Under the circumstances of this case, the trial court erred in calculating Li’s

income by not including all of the income from the sushi business transferred to Karen.

The trial court’s calculation was unjust, and in the best interest of Li and Karen, and not
in the best interest of the child. The majority’s acceptance of the trial court’s decision

sets a dangerous precedent that will be relied on by other child support obligors in their

attempt to reduce their child support obligations by transferring assets, property, business

holdings, etc. to their current spouse, and then seeking a reduction in their obligations. I

would, therefore, reverse and remand with direction to recalculate Li’s child support

obligation consistent with this opinion.